DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6-8, 10-13 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180080308 A1 to Dedman.
Dedman discloses:
6. A downhole apparatus 116 for use in a well bore comprising:
a well casing 100 lowered into the wellbore; 
a sleeve 149 movably disposed in the casing and movable from a first to a second position therein (Figures 2, 3); and 
a rupture disk 124 comprising a rupture disk body 125 and a rupture disk membrane 127 mounted in the casing, wherein the rupture disk 124 directly engages the sleeve 149 to prevent the sleeve from moving  in the casing prior to the application of a predetermined fluid pressure in the casing  to rupture the rupture disk ([0034]).
However Dedman does not disclose moving downwardly.
The reversal of components in a prior art reference, where there is no disclosed significance to such reversal, is a design consideration within the skill of the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955); In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Dedman by reversing the orientation of this device, and thus have the sleeve more downward, as a matter of design choice.
7. The downhole apparatus of claim 6, wherein the sleeve 149 moves from the first to the second position in the casing as the rupture disk membrane  127 of the rupture disk bursts (Figures 2, 3).
8. The downhole apparatus of claim 7, wherein the motive force to move the sleeve from the first to the second position is provided exclusively by fluid flowing through the casing ([0027], fluid from 130 via 140).
10. The downhole apparatus of claim 7 wherein the sleeve 149 traps the rupture disk membrane against the casing in the second position (Figure 2, 148 is part of the casing).
11. The downhole apparatus of claim 7, wherein the sleeve 149 moves the ruptured rupture disk membrane 127 radially outwardly as it moves to the second position (Figure 3, the sleeve moves the membrane outward in cooperation with 148 ).
12. A buoyancy assist tool 116 comprising: 
an outer case (120,118, 122) defining a central flow passage therethrough (figure 2, 3), the outer case comprising an upper outer case and a lower outer case connected to the upper outer case, the upper and lower outer cases configured to be connected in a casing string 100; 
an annular chamber 130 defined by and between the upper case and lower case; and 
a moveable sleeve 149 disposed in the outer case (136) and movable from a first to a second position in the outer case, wherein a rupture disk 124 membrane 127 positioned in the central flow passage blocks flow therethrough in the first position of the sleeve 148 and is moved out the central flow passage and is trapped between the movable sleeve and the outer case in the second position of the sleeve (Figure 1, 2).
However Dedman does not disclose moving downwardly.
The reversal of components in a prior art reference, where there is no disclosed significance to such reversal, is a design consideration within the skill of the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955); In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Dedman by reversing the orientation of this device, and thus have the sleeve more downward, as a matter of design choice.
13. The buoyancy assist tool of claim 12 wherein fluid pressure applied in the outer case will burst the rupture disk membrane, and wherein the sleeve moves downwardly in the outer case after the rupture disk membrane bursts. ([0027, 0033] (note these limitations are considered the intended function, however pressure is responsible for the movement of 124, and for bursting it, furthermore, the sleeve moves down to its final positon shown in figure 3, after the disk membrane bursts. As such Dedman’s device performs the claimed functions)
17. The buoyancy assist tool of claim 12 connected in a well casing 100 in a well bore 110 (Figure 1).
18. The buoyancy assist tool of claim 17, the upper and lower outer cases defining an open bore for the passage of tools therethrough in the second position of the sleeve (Figure 3).
19. The buoyancy assist tool of claim 17, the upper and lower outer cases having minimum inner diameters substantially equal to the inner diameter of the well casing above the outer case (Figure 3).


Allowable Subject Matter
Claims 1-5 allowed.
Claims 9, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/20/21 have been fully considered.
The claim objections are withdrawn.
Applicant’s amendments have overcome the rejections, however new rejections with element 149 as the sleeve are presented to address the amendments.
In regard to claim 6, applicant has argued limitations not present. The claim does not require the sleeve to be in direct contact with the rupture disk membrane.
In regard to claim 12, Dedman’s moveable sleeve 149 traps the rupture disk membrane between the movable sleeve and the outer case in the second position of the sleeve, as claimed- see figure 3.



Conclusion
                                                                                                                                                                                          Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/           Primary Examiner, Art Unit 3674